On Motion for Rehearing.
MR. CHIEF JUSTICE BRANTLY
delivered the opinion of the court.
In his petition for a rehearing, counsel for the defendant earnestly insists that the court fell into error in reversing the *256judgment, and, to support this contention, cites section 9412 of [2] the Eevised Codes, relating to argument on appeals in criminal cases, which declares: “The judgment may be affirmed if the appellant fail to appear, but can be reversed only after argument, though the respondent fail to appear.” In his argument submitted with the petition he says, “The language of the above section is too plain to admit of construction,” and then proceeds to draw the conclusion that, since at the time the appeal was submitted it was not argued orally on both sides, a reversal of the judgment was erroneous. As we read the statute, it declares nothing more nor less than that, if the appellant fails to disclose to the court by appropriate argument wherein the district court has committed prejudicial error, the judgment may be affirmed but not reversed. In other words, if the appellant does not deem it of sufficient importance to himself to file a brief or point out in his argument wherein he is entitled to relief, the court must regard the appeal as abandoned and treat it accordingly. The statute includes the state as well as the private citizen. It does not designate the kind of argument required, and it has always been deemed sufficient to impose upon this court the duty to examine the appeal upon its merits, if the rule requiring the filing of a brief by the appellant has been complied with. The statute contemplates the possible absence of the respondent. Of course, it does not mean that, if the state fails to appear when it is respondent, the convicted appellant shall not be relieved, by reversal, from the erroneous judgment of conviction. Neither does it mean that, though the defendant, when he is respondent, fails to appear, the state may not have such relief as the merits of the case permit, provided it appears and by argument makes the error of the trial court apparent. Otherwise the appellant in any criminal ease would be wholly at the mercy of the respondent. Argument, whether written or oral and whether participated in by an adversary or not, is nevertheless “argument” within the meaning of the statute. Here counsel for the state and defendant both filed printed briefs. When the *257ease was submitted, counsel expressly waived oral argument because of the nature of the ease, submitting it on the argument contained in their briefs. This they had a right to do. The court was thereupon required to decide it upon the merits and reverse or affirm the judgment, just as it would have done if there had been full oral argument. Counsel has not cited any case directly in point, but those cited by him (People v. Albitre, 153 Cal. 367, 95 Pac. 653; People v. Whaley, 12 Cal. App. 542, 107 Pac. 1011; People v. Watson, 19 Cal. App. 333, 126 Pac. 177) assume that the meaning of the statute is that we have assigned to it.
Counsel insists that our decision necessarily overrules the case of State v. Chandonette, 10 Mont. 280, 25 Pac. 438. There is nothing in that ease inconsistent with the construction we have given the statute defining the crime charged. The only question determined was whether the indictment was sufficient. It was held that the common-law form is sufficient. This was equivalent to saying merely that it is sufficient to charge the crime in the language of the statute, and that it is not necessary to allege the mode or manner of its commission. It is settled law in this state that an indictment or information charging murder is sufficient, though it does not allege facts showing how or by what means the homicide was accomplished. (State v. McGowan, 36 Mont. 422, 93 Pac. 552; State v. Hayes, 38 Mont. 219, 99 Pac. 434; State v. Cream, 43 Mont. 47, Ann. Cas. 1912C, 424, 114 Pac. 603.) The manner or means of accomplishment is a matter of proof, just as are the elements of deliberation and premeditation. (State v. Nielson, 38 Mont. 451, 100 Pac. 229.) If the manner or means is a matter of proof and need not be alleged in the one case, there is no compelling reason why it should be alleged in the other. In either case the right of the defendant to “demand the nature and cause of the accusation” (Const., Art. III, sec. 16) has been accorded to him, though a description of the manner or means is not alleged.
*258Counsel makes other points in the petition, but these, we think, have been disposed of by the original opinion. A rehearing is denied.

Rehearing denied.

Mr. Justice Sanner and Mr. Justice Holloway concur.